I am unable to agree with my associates in the affirmance of this judgment. It is, in my opinion, an unwarranted construction of the contract set out in the opinion of the majority to hold that the parties thereby intended to give appellee and his associate sales agents the exclusive right during the continuance of the contract to sell the property of the trust, and this is the effect of the construction given the contract by the majority of the court.
The contract seems to me to be free from ambiguity. The express purpose of the letter which contains the contract is to make the contract clear and definite as to the commission appellee and his associates would receive upon sales of the property, in order that there might be no discord and that all would "pull together."
The evidence shows that appellant had a number of sales agents for its property in Houston, Beaumont, and at other places. Appellee and his associates were located on the property in Harris county which was being subdivided and placed on the market, and each of them was paid a salary as compensation for services required of them in the care and general charge of this property, and in keeping a record of the sales thereof. They were also authorized to make sales and were allowed compensation in addition to their salary of 3 per cent., to be divided between them, 1 per cent. to each, on all sales "whether made by them or in connection with some other agent."
The undisputed evidence shows that neither appellee nor any of his partners in the contract, nor any other sales agent of the appellant, had anything whatever to do with the sale upon which the commission was allowed appellee by the judgment. The statement in the letter that appellee and his associates should be allowed 3 per cent. on "all sales," when read in connection with the entire sentence in which it occurs, and the preceding definite statement fixing and limiting the commission at 3 per cent. on all sales made by them "or in connection with some other agent," raises no ambiguity, and the court was not authorized to submit the question of the intent of the parties to the jury. There was no conflict in the evidence upon any material fact issue. Cook v. Dennis,61 Tex. 246; Reagan v. Bruff, 49 Tex. Civ. App. 226, 108 S.W. 185; El Paso  S.W. Ry. Co. v. Eichel  Weikel (Tex.Civ.App.) 130 S.W. 922.
The statement in the opinion of the majority that appellant had, by allowing appellee and his associates 3 per cent. commission on all sales made by the trust regardless of by whom such sales were made, construed the contract as entitling appellee to the commission on all sales made by the trust, is not borne out by the record. The record does show that appellee and his associates had received commissions upon sales made by other agents of other lands of appellant than the property in Harris county which was in their care and custody, but none of these sales are shown to have been made by the trust itself. The sale mentioned in the opinion of the majority of the Iowa lands was not a sale negotiated by the trust. It is true *Page 885 
Mr. Tyrrell who negotiated the sale was one of the owners of the trust estate, but he made these negotiations as the representative and for the benefit of his son, who was one of the sales agents of the trust, and who was credited with and paid the commission for making the sale. This was clearly not a sale made by the trust independent of any of its sales agents.
The sale upon which the commission was allowed appellee by the judgment was made by F. B. Martin, general manager and alter ego of the trust, in pursuance of a contract made by him for the trust, the consideration for which was the construction of an Interurban Railway from Houston to Goose Creek through the lands of appellant in Harris county.
It seems clear to me that the contract between appellee and appellant cannot be construed as entitling appellee to a commission on this sale. If the construction given the contract by the majority is sound, it would follow that if appellant had itself sold all of its property and gone out of business, appellee, without having aided in any way in making such sale, would have been entitled to 1 per cent. commission on the purchase price received by appellant for its property. The contract is not susceptible of such construction.
Our courts have uniformly held that a landowner is not liable for commissions to a broker or sales agent upon a sale made by the owner himself unless the contract with the broker gives him an exclusive right to make the sale, or the landowner avails himself of the services of the broker in effecting the sale. English v. George Realty Co.,55 Tex. Civ. App. 137, 117 S.W. 996;  Ford v. Cole (Tex.Civ.App.)195 S.W. 661; Bomar v. Munn (Tex.Civ.App.) 158 S.W. 1187.
I think this general rule of law is conclusive against appellee's suit, and the judgment of the court below should be reversed and judgment here rendered for appellant.